373 So.2d 872 (1979)
Floyd McMURRAY, Jr., alias
v.
STATE.
7 Div. 695.
Court of Criminal Appeals of Alabama.
August 13, 1979.
*873 No appearance for appellant or appellee.
HARRIS, Presiding Judge.
Appellant, a black man, was indicted, tried and convicted for assault to ravish a white woman, and was sentenced to twenty years imprisonment in the penitentiary. After sentence was imposed he gave notice of appeal and is in this Court with a free transcript.
The record was filed in this Court on August 7, 1979. Upon a careful examination of the record it was found that appellant was never arraigned and no plea to the indictment was interposed by him or on his behalf.
This case must be reversed and remanded for a new trial.
A plea is indispensable to a valid verdict and judgment of conviction and absent a plea or waiver of arraignment an adjudication of guilt by the lower court is without legal force or effect. Chesnut v. State, 35 Ala.App. 376, 47 So.2d 248; Ala.Dig. Criminal Law,
REVERSED AND REMANDED.
All the Judges concur.